Citation Nr: 0404455	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-05 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection has been granted for post traumatic 
stress disorder, rated 70 percent disabling; diabetes 
mellitus, rated 20 percent disabling; polyneuropathy, right 
upper extremity, rated 10 percent disabling; polyneuropathy, 
left lower extremity, rated 10 percent disabling; 
polyneuropathy, right lower extremity, rated 10 percent 
disabling; and dermatitis, rated 10 percent disabling.  The 
combined rating is 90 percent.

3.  The veteran has a high school education and work 
experience in the paper manufacturing industry and last 
worked in September 2001.

3.  The veteran's service connected disabilities prevent him 
from securing and maintaining a substantially gainful 
occupation consistent with his education and occupational 
experience. 


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met. 38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decisions noted above, as well as a statement 
of the case dated in March 2000.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, in a May 2003 letter, 
the RO specifically informed the veteran of the information 
and evidence needed from him to substantiate his claim, 
evidence already submitted and/or obtained in his behalf, as 
well as the evidence VA would attempt to obtain.  The record 
discloses that VA has met its duty to assist the veteran also 
in obtaining evidence necessary to substantiate his claim.  
Most notably VA and private treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the May 2003 VCAA letter was mailed to the veteran subsequent 
to the appealed rating decision in violation of the holding 
in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. January 
13, 2004).  The Board, however, in view of the grant of the 
benefit sought finds that in the instant case the veteran has 
not been prejudiced by this defect.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran separated from service in August 1969 under 
honorable conditions.

The post service clinical records include a report of a 
psychiatric evaluation provided to the veteran by a private 
physician in November 1998.  On this evaluation the veteran 
complained of a twenty to thirty year history of panic 
attacks over the past four to five years, occurring more 
frequently and lasting longer.  The veteran stated that these 
attacks interfered with his work.  It was noted that the 
veteran has post traumatic stress disorder with weekly 
flashbacks that disrupt his sleep.  The examiner noted as 
personal history that the veteran was a high school graduate 
and has been employed by a paper mill for the past twenty 
eight years. Following mental status examination, significant 
for occasional episodes of agitation and slightly pressured 
speech, panic disorder with agoraphobia, major depressive 
disorder, and PTSD were diagnosed.  The veteran's Global 
Assessment of Functioning (GAF) was assessed as 50.

The veteran has received treatment at a VA facility for 
various problems including his PTSD.  When seen in April 
2000, the veteran was noted to be employed as a stock tender 
for almost 30 years and to have occasional suicidal and 
homicidal ideations.  It was further noted that the veteran 
remains potentially suicidal every day and needs to be kept 
under very close observation.  2001 records show that the 
veteran was in group therapy.

In a letter dated November 2000, the veteran's apparent work 
supervisor reported that the veteran has had problems at work 
that have resulted in written and oral reprimands.  He stated 
that over the last six years he has noticed a big change in 
the veteran's mood, communications, and overall job 
performance.  Accompanying this letter were copies of two 
written reprimands provided to the veteran for inadequate job 
performance.

VA examination of the veteran in July and August 2001, noted 
that the veteran has a history of insulin-requiring diabetes 
mellitus and that he suffers from a number of skin problems 
consisting of tinea versicolor, possible tinea corporis, 
tinea cruris and nummular dermatitis/lichen simplex 
chronicus.  A peripheral nerve examination was significant 
for evidence of a symmetric peripheral neuropathy in the 
lower extremities, primarily sensory in nature.  The examiner 
noted that the level of disability at that time from his 
peripheral neuropathy appeared low.  In this regard, he 
observed that he not get by history, interference with 
activities of daily living and, examination did not 
demonstrate significant motor impairment. 

In November 2001, the veteran submitted an Application for 
Increased Compensation Based on Individual Unemployability.  
(VA Form 21-8940).  He stated that he last worked full time 
in September 2001.  He further reported that he had a high 
school education and became unable to work due to his 
service-connected illness.

In April 2002, the veteran submitted a copy of an "Attending 
Physician's Statement" signed by his private physician and 
provided to a private insurer in connection with his claim 
for Long Term Disability benefits.  This form noted that the 
veteran suffered from a number of disabilities to include 
diabetes mellitus and was currently receiving treatment for 
this disorder as well as peripheral neuropathy.  The 
veteran's physical impairment was classified as "Class 5", 
which was indicated to represent severe limitation of 
functional capacity; incapable of minimal (sedentary) 
activity.   The veteran's mental impairment was classified as 
"Class 4", which was indicated to represent an inability to 
engage in stressful situations or engage in interpersonal 
relations.  The reporting physician responded affirmatively 
to the question of whether the veteran was now totally 
disabled.
In a letter dated in July 2002, the veteran's employer 
reported that the veteran was last employed in September 2001 
and was currently on Long Term Disability.

Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities providing at least 
one disability is rated at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Substantially gainful employment is defined 
as work which is more than marginal and which permits the 
individual to earn a living wage.  Moore v. Derwinski, 
1 Vet. App. 356 (1991).

In accordance with 38 C.F.R. § 4.16(b), if a veteran does 
meet the above percentage standards for a total rating, but 
is nevertheless unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities, the veteran should be rated totally disabled.  
In arriving at such conclusion, the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue will be considered.

Here it is observed that in determining whether the veteran 
is entitled to a disability rating based upon individual 
unemployability, neither the veteran's nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to 
prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor, which places 
his case in a different category than other persons with 
equal ratings of disability.  Id.  Furthermore, the question 
is whether the veteran is capable of performing physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id

In this case, service connection is effect for PTSD at 70 
percent disabling; diabetes mellitus, rated 20 percent 
disabling; polyneuropathy, right upper extremity, rated 10 
percent disabling; polyneuropathy, left lower extremity, 
rated 10 percent disabling; polyneuropathy, right lower 
extremity, rated 10 percent disabling; and dermatitis, rated 
10 percent disabling.  The combined rating is 90 percent.  
Thus, the veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a).

The record reflects that the veteran last worked full-time in 
September 2001. As noted in the evidence summarized above, he 
experiences panic attacks and episodes of agitation and has 
been assessed as being unable to function in stressful 
situations.  He was assigned a GAF score of 50 on a 
psychological evaluation in November 1998, which contemplates 
serious occupational impairment, to include the inability to 
hold a job.  In addition, his treating physician noted in 
February 2002 that the veteran is under treatment for his 
service-connected diabetes and peripheral neuropathy, 
conditions that he further indicated severely limit his 
functional capacity.   Based on the evidence it is the 
Board's judgment that the service connected disorders prevent 
the veteran from obtaining and maintaining substantially 
gainful employment consistent with his education and 
occupational experience.


ORDER

A total disability rating based upon individual 
unemployability is granted subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



